United States Court of Appeals
                      For the First Circuit


No. 18-1519

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         ANTHONY SEWARD,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS


                           ERRATA SHEET

     The opinion of this Court, and the dissenting opinion of Judge
Lipez, issued together on July 28, 2020, are amended as follows:

     On page 16, line, 15, replace "n.3" with "n.14."

     On page 36, line 6, replace "note 3" with "note 14."

     On page 38, footnote 18, replace "note 5" with "note 16."